Case 1:19-cv-01690-CFC Document 51 Filed 03/25/21 Page 1 of 5 PagelD #: 1460

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
ZAPFRAUD, INC.,
Plaintiff,
v. Civ. No. 19-1688-CFC

FIREEYE, INC.,

Defendant.

Nemeer” Seupe” “Nome” “Nome “Neue” Neer” “eee” “ee Serer”

 

ZAPFRAUD, INC.,
Plaintiff,

V. Civ. No. 19-1690-CFC
MIMECAST NORTH AMERICA,
INC., MIMECAST UK LIMITED
and MIMECAST SERVICES, LTD.,

Nem? “ewe” nee” eee” Nee See” Nee “eee” Nee” “nee” ee’

Defendants.

 

ZAPFRAUD, INC.,
Plaintiff,
Civ. No. 19-1691-CFC

Vv.

PROOFPOINT, INC.,

Nee” “eee” Sng” Nene” “Negee Sneee” “ee” See” “nee”

Defendant.
ORDER

Pending before me are Plaintiff ZapFraud, Inc.’s objections (D.I. 47 in Civ.
Case 1:19-cv-01690-CFC Document 51 Filed 03/25/21 Page 2 of 5 PagelD #: 1461

Action Nos. 19-1688 and 19-1691; D.I. 48 in Civ. Action No. 19-1690)
(hereinafter “Obj.”) to the Magistrate Judge’s Report and Recommendation issued
on November 20, 2020 (D.I. 44 in Civ. Action Nos. 19-1688 and 19-1691; D.I. 45
in Civ. Action No. 19-1690) (hereinafter “RR”). The Magistrate Judge concluded
in the Report and Recommendation that the two patents asserted in these cases
(U.S. Patent Nos. 10,277,628 (the #628 patent) and 10,609,073 (the #073 Patent))
are directed to patent ineligible subject matter and are therefore invalid. Based on
that conclusion, the Magistrate Judge recommended that I grant Defendants’
motions to dismiss with prejudice. RR at 23. I have reviewed the Report and
Recommendation, the objections, and Defendants’ responses.

The Magistrate Judge had the authority to make his recommendation under
28 U.S.C. § 636(b)(1)(B). I review his recommendation de novo. § 636(b)(1);
see also Fed. R. Civ. P. 72(b)(3); Brown v. Astrue, 649 F.3d 193, 195 (3d Cir.
2011).

In support of its objections, ZapFraud argues first that the Magistrate was
“led astray” when he agreed with Defendants that the asserted patents are directed
to the abstract idea of identifying deceptive messages that appear to be from a
trustworthy source and taking action accordingly. Obj. at 2. That idea was the

focus of the claims, written description, and prosecution history of the asserted

2
Case 1:19-cv-01690-CFC Document 51 Filed 03/25/21 Page 3 of 5 PagelD #: 1462

patents. See RR 7-8, 10,16 &n.9. And the articulation of that idea tracks the
three-step description of the alleged patented innovation ZapFraud itself provided
in its opposition to the motions to dismiss. See D.I. 34 at 6-7 (describing patents’
“multi-step approach to electronic communication security” as consisting of
“[f]irst, determin[ing] whether an incoming communication would appear

39, 66

trustworthy to a user”; “[s]econd, assess[ing] that communication to determine if it

was indeed ‘transmitted with authorization from the authoritative entity’”; and
“[t]hird, classify[ing] the incoming communication by “‘perform[ing] a security

999

determination.’”). Accordingly, I find that the Magistrate Judge’s description of
the abstract idea taught by the asserted patents was not erroneous.

ZapFraud’s second argument is not entirely clear but easily dismissed. As
best I can tell, ZapFraud is saying that the Magistrate Judge cannot “re-examine

34

the patent office’s work.” Obj. at 8. That is clearly not the law and not a basis to
overrule the Magistrate Judge’s conclusions.

Lastly, ZapFraud argues that the Magistrate Judge erred in dismissing the
asserted patents because factual disputes exist about whether the asserted claims

lack an inventive concept. Obj. at 8. Zapfraud cites three alleged inventive

concepts as evidence of factual disputes: (1) “performing a contextual analysis

399 ?

based on an ‘authoritative entity,” id. at 9; (2) “computing a ‘similarity distance,”
Case 1:19-cv-01690-CFC Document 51 Filed 03/25/21 Page 4 of 5 PagelD #: 1463

id. at 10; and (3) “using a ‘collection of terms’ and ‘equivalence analysis,” id. at
11. To the extent these concepts are comprehensible, they are nothing more
applications of the claimed abstract idea—i.e., identifying deceptive messages that
appear to be from a trustworthy source and taking action accordingly —using
conventional and well-understood techniques. (The patent itself makes clear that
the putative invention makes use of “standard commercially available server
hardware” and “a typical server-class operating system.” #628 patent, col. 6:37—
42.) “[A] claimed invention’s use of the ineligible concept to which it is directed
cannot supply the inventive concept that renders the invention ‘significantly more’
than that ineligible concept.” BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281,
1290 (Fed. Cir. 2018). Accordingly, these three concepts do not create a factual
dispute that would prevent dismissal at the pleadings stage.

For these reasons as well as the detailed and thoughtful analysis set forth in
the Report and Recommendation, I will overrule Plaintiffs’ objections and adopt
the Report and Recommendation.

NOW THERFORE, at Wilmington this Twenty-fifth day of March in 2021,

IT IS HEREBY ORDERED that:

1. Plaintiffs’ objections (D.I. 47 in Civ. Action Nos. 19-1688 and 19-

1691; D.I. 48 in Civ. Action No. 19-1690) are OVERRULED;

4
Case 1:19-cv-01690-CFC Document 51 Filed 03/25/21 Page 5 of 5 PagelD #: 1464

2. The Report and Recommendation (D.I. 44 in Civ. Action Nos. 19-
1688 and 19-1691; D.I. 45 in Civ. Action No. 19-1690) is
ADOPTED;

3. Defendants’ motions to dismiss (D.I. 31 in Civ. Action Nos. 19-1688,
19-1690 and 19-1691) are GRANTED;

4. The Second Amended Complaints (D.I. 29 in Civ. Action Nos. 19-

1688, 19-1690 and 19-1691) are DISMISSED.

bi. F Cay

UNITED STATES DISTRACT JUDGE
